DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 6/10/2022 is acknowledged. Claims 9-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse.  Claims 1-8, 13, and 14 are prosecuted below.
Claim Objections
Claims 1-8, 13, and 14 are objected to because of the following informalities:  
Claim 1, line 4: “a first post” should be --the first post-- since it has already been previously set forth.
Claim 1, line 7: “a second post” should be --the second post-- since it has already been previously set forth.
Claim 13, line 3: “forming a post stop from a side of post coupler flanges”.  Examiner notes that “one or more post stops” have previously been set forth.  Examiner suggests --forming the one or more post stops from a side of the post coupler flanges--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 29808396, hereafter ‘396.
Re Clm 1:  ‘396 discloses (fig 2 and paragraphs 0028-0034 of English translation provided by Applicant) a method of assembling a composite post for a shelving unit, comprising: providing a first post segment (top 1), a second post segment (bottom 1), and a post coupler (5) having one or more post stops (8); inserting a first post segment (end 12) into a first end (top) of a post coupler (see arrows of fig 2); engaging an end (12) of the first post segment with one of the one or more post stops defined in the post coupler (see figs, para 0031); inserting a second post segment into a second end (bottom) of the post coupler; and engaging an end (11) of the second post segment with one of the one or more post stops defined in the post coupler (see paragraph 0031), thereby forming a composite corner post with the first and second post segments inserted in the post coupler and in respective engagement with one of the one or more post stops (see figs).
	Re Clm 2:  ‘396 discloses wherein engaging the ends of the first and second post segments with one of the one or more post stops further comprises engaging the ends of the first and second post segments with the same post stop (see paragraph 0031 and fig 2).
	Re Clm 3:  ‘396 discloses wherein the ends of the first and second post segments engage with opposite sides of the same post stop (see paragraph 0031 and fig 2).
	Re Clm 4:  ‘396 discloses wherein inserting the first post segment into the first end of the post coupler and inserting the second post segment into the second end of the post coupler are done by moving the respective post segments in opposite directions (with respect to the coupler).
	Re Clm 5:  ‘396 discloses wherein engaging the ends of the first and second post segments with one of the one or more post stops further comprises engaging the ends of the first and second post segments with the one of the one or more post stops without overlapping the ends of the first and second post segments (post ends are abutted on each side of the stop 8).
	Re Clm 6:  ‘396 discloses wherein the post coupler includes first and second coupler flanges (either inner or outer faces) and first and second reverse bend flanges (the outer or inner face) connected to respective coupler flanges and overlying a portion thereof (where post is inserted), the method further comprising: frictionally capturing the first post segment between the first and second coupling flanges and the first and second reverse bend flanges; and frictionally capturing the second post segment between the first and second coupling flanges and the first and second reverse bend flanges (paragraph 0029 discloses wherein the posts are inserted tightly into the coupler, i.e. frictionally).
	Re Clm 7:  ‘396 discloses wherein the post coupler is an outside wrap post coupler (coupler is on outside/left side of the inserted post and wraps around the post to the inside).
	Re Clm 8:  ‘396 discloses wherein the post coupler is an inside wrap post coupler (coupler is on the inside and wraps around the post to the outside).
	Re Clm 13:  ‘396 discloses wherein the post coupler includes post coupler flanges and reverse bend flanges disposed alongside said coupler flanges (see annotated figure below; the arrows point to the flange on one side and the reverse bend flanges on the other), the method further comprising forming a post stop from a side of post coupler flanges adjacent a reverse bend flange prior to inserting the first and second post segments into the post coupler (see disclosure and fig 2).

    PNG
    media_image1.png
    1135
    473
    media_image1.png
    Greyscale

Re Clm 14: ‘396 discloses a method of assembling a shelving unit, comprising: assembling a plurality of composite posts each according to claim 1 (see above); connecting horizontal shelf support beams (fasteners, see paragraphs 0015 and 0025 for fasteners attaching to posts to support shelves 2) to the plurality of composite posts; and connecting a shelf (2) to the horizontal shelf support beams (fasteners).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060. The examiner can normally be reached Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN P MASINICK/               Primary Examiner, Art Unit 3678